Title: From George Washington to Brigadier General Henry Knox, 15 January 1780
From: Washington, George
To: Knox, Henry


          
            
              Head Quarters [Morristown]Saturday Morng [15 Jan. 1780]
              Dear Sir
            
            I have this moment recd a letter from Colo. Hamilton. It is Lord Stirlings opinion that the quantity of Amunition sent with the peices may be perhaps insufficient, should they find the Houses possessed by the Enemy stronger than are expected. You will be pleased to send a further supply to Elizabeth Town without loss of time, that we may lose no advantage for want of it—The troops began to move this morning at 2 ’OClock. I am Dear Sir Your most obt Servt
            
              Go: Washington
            
          
          
            Be pleased to let me have an answer.
          
        